DETAILED ACTION
	This action is responsive to 01/21/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a display panel and an electronic device that minimizes breakage or damage of a flexible strain sensor embedded therein.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose “A sensor, comprising: a flexible substrate; a plurality of sensing units disposed on a first side of the flexible substrate; and 5at least one inorganic blocky structure and at least one organic layer which are disposed on the first side of the flexible substrate; wherein each of the plurality of sensing units is disposed corresponding to a respective one of the at least one blocky structure, and a vertical projection of at least part of the respective one of the at least one blocky structure on a plane where the flexible substrate is located overlaps 10with the corresponding one of the plurality of sensing units; and wherein the at least one organic layer is filled adjacent blocky structures.” Claims 2-22 depend from claim 1 and further recite limitations that further limit claim 1, and are therefore equally allowed.
Representative prior art include the following:
Yang et al. (US Patent 10,545,598 B2, 11,132,085 B2) teaches a pressure-sensing touch control display substrate having a plurality of pressure sensors 50 disposed on a planarization layer 26 in which a plurality of organic light emitting elements 30 is disposed, wherein each pressure sensor 50 is connected to a corresponding sensor thin film transistor 70 on a base substrate 10 (fig. 6A).
Leng (US Patent 10,860,159 B2) teaches a display panel having a first flexible substrate (13), a plurality of pressure sensors (14) disposed on the first flexible substrate, and a second flexible substrate (15) that covers the plurality of pressure sensors, wherein each pressure sensor includes first to fourth connecting terminals (14A to 14d), the first and third connecting terminals (14a, 14c) are configured to receive a bias voltage Vin, and the second and fourth terminals (14b, 14d) are configured to output a strain voltage signal Vout (fig. 3B).
Zhao et al. (US Pub. 2019/0042044) teaches a display substrate having a plurality of pressure sensing units (16) arranged on the display substrate on the same planarization layer 10 on which each a plurality of organic light-emitting diodes is disposed.
Leng (US Pub. 2018/0129332) teaches a display substrate having a plurality of thin-film transistors 701 arranged in a display region 10, and a plurality of semiconductor 
Dun et al. (US Pub. 2018/0046300) teaches an array substrate 10 of a touch display panel having a plurality of pressure sensors S disposed on the arrange substrate 10, with a sensing resistor 30 of each pressure sensor S made of amorphous silicon semiconductor materials.
Nathan et al. (US Pub. 2013/0265256) teaches a pressure sensing display device, wherein each pressure sensing electrode 572 is disposed on the same layer as a display pixel electrode 571, and the pressure sensing electrode 572 is connected to a detection circuit 537 via a conductor 539. Each pressure sensing electrode 572 and a surrounding region of pressure sensitive material 579 may form a distinct pressure sensing element.
Lim et al. (US Pub. 2018/0182901) teaches a pressure sensor that includes a semiconductor layer, a gate electrode, a gate insulating layer, and a source electrode, and may be incorporated as a switching transistor in a display device, wherein the pressure sensor may include a sensing unit PSR, which includes a plurality of pressure sensing cells PSC (see fig. 14).
None of the aforementioned references, alone or in combination, teaches or suggests the limitations underlined above with respect to independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.